COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


ROY L. BLEVINS, SR.

v.   Record No. 1887-95-3                       MEMORANDUM OPINION *
                                                    PER CURIAM
GILES COUNTY TECHNICAL CENTER/                   JANUARY 23, 1996
GILES COUNTY PUBLIC SCHOOLS


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Joseph J. Steffen, Jr., on brief), for appellant.

             (John P. Grove; Woods, Rogers & Hazlegrove, on brief),
             for appellee.



     Roy L. Blevins, Sr., contends that the Workers' Compensation

Commission erred in finding that (1) his claim was barred due to

his failure to give timely notice to Giles County Technical

Center ("employer") of his March 18, 1988 injury by accident; and

(2) employer was not required to show that it was prejudiced by

Blevins's untimely notice.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     An employee is not entitled to receive compensation or

medical expenses unless the employee has given the employer

written notice of the accident within thirty days, unless the

employee had reasonable excuse or the employer had knowledge of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the accident.    Code § 65.2-600.    Additionally, the Act provides

that "[n]o defect or inaccuracy in the notice shall be a bar to

compensation unless the employer shall prove that his interest

was prejudiced thereby and then only to such extent as the

prejudice."    Code § 65.2-200(E).       Unless Blevins proved as a

matter of law that employer received timely notice of his alleged

March 18, 1988 accident, the commission's findings are binding

and conclusive upon us.     Tomko v. Michael's Plastering Co., 210
Va. 697, 699, 173 S.E.2d 833, 835 (1970).
        In ruling that Blevins failed to meet his burden of proving

notice, the commission found that Blevins, who had a known

history of back problems, informed the employer that he injured

his back but failed to state that the injury was caused by his

work.    No evidence proved that Blevins informed the employer

within thirty days that his injury resulted from a work-related

cause.    Indeed, Blevins admitted that he did not give notice of a

work-related accident until August 1988.

        Moreover, in light of his medical treatment during the

thirty days immediately following the March 18, 1988 injury by

accident, the commission was entitled to reject his assertion

that he did not timely report his accident because he believed

his injury was trivial.    The commission made the following

findings:
                  Counsel's argument that the injury was
             trivial is not persuasive. Following this
             injury, [Blevins] returned to his treating
             chiropractor and received treatment on eight
             occasions within the ensuing 30 days. There


                                     2
          is no record of further medical treatment
          until August of 1988, when he was referred
          for orthopedic and neurologic follow-up. In
          light of this, [Blevins] cannot be heard to
          contend that he thought the injury was
          trivial and, therefore, the accident itself
          did not need to be reported to his employer.
           This fact distinguishes this case from those
          relied upon by counsel, in which lack of
          notice was excused. The claim is, therefore,
          fatally flawed at this point.


     Based upon this record, we cannot say as a matter of law

that the commission erred in finding that Blevins failed to give

timely notice of his alleged accident as required by Code
§ 65.2-600 and that he failed to show a reasonable excuse for the

late notice.   The commission did not err in holding that employer

was not required to show prejudice.   Blevins's evidence did not

show incomplete or defective notice; rather, it showed that he

did not report a March 18, 1988 work-related accident to employer

within thirty days of its occurrence.

     For these reasons, we affirm the commission's decision.

                                 Affirmed.




                                 3